internal_revenue_service appeals_office north robinson ave stop okc oklahoma city ok release number release date date date org address certified mail org department of the treasury taxpayer_identification_number person to contact tax period s ended uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code’ it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date the revocation of your exempt status was made for the following reason s the organization did not substantiate it operated exclusively for exempt purposes because the organization could not substantiate it met the operational_test the organization is not operated exclusively for exempt purposes described in sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours charles fisher appeals team manager department of the treasury internal_revenue_service te_ge eo examinations s dearbom floor mc 4929-chi chicago il date date org address taxpayer_identification_number form tax_year s ended certified mail - return receipt requested person to contact id number contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and retum the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process in lieu of letter you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax ‘court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely nanette m downing director eo examinations lunia in lieu of letter schedule number or exhibit form 886-a rev date explanations of items year period ended name of taxpayer org tax identification_number ein legend december 20xx december 20xx and december 20xx org organization name address - address company city - city dir-1 dir-2 - xx - date dir ein - ein state - state website - website cpa - cpa co-1 issue whether the org qualifies for exemption under sec_501 of the internal_revenue_code facts the org foundation was incorporated in the state of state on august 20xx the foundation was recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and issued an advance_ruling letter on december 20xx the examination was initiated as a result of information received that the foundation held a large raffle fundraiser in 20xx and no form_990 or information returns were filed for that year see exhibit a on october 20xx a telephone call was placed to the executive director dir-1 at the phone number listed on the foundation website the phone number was no longer in service on the same date appointment letter and information_document_request was sent out requesting an examination for the calendar_year ending december 20xx at the irs office located at address city state for november 20xx pincite am this letter was sent to the address for the foundation which was listed on their website see exhibit b no representative for the foundation showed up for the appointment or made contact by phone fax or letter on november 20xx appointment letter and information request was sent out requesting an examination for the calendar_year ending december 20xx at the irs office located at address city state for december 20xx pincite am this letter was sent certified mail to the address listed for the agent of the foundation- dir-1 according to the state secretary of state records see exhibit c the certified mail receipt was signed by dir-1 on november 20xx no representative for the foundation showed up for the appointment or made contact by phone fax or letter forms 990-ez for the calendar years december 20xx december 20xx and december 20xx were received by the service_center on december 20xx on february 20xx a 30-day_letter which proposed revocation of the foundation's status under sec_501 of the internal_revenue_code was mailed certified to the organization the mail was refused by the foundation and returned by the post office on march 20xx form_2848 power_of_attorney was received on april 20xx from cpa's cpa and cpa form 886-a catalog number 20810w page publish no irs gov department of the treasury-intemnal revenue service forin 886-a aaa ale explanations of items schedule number or exhibit name of taxpayer tax identification_number year period ended ein org december 20xx december 20xx and december 20xx on april 20xx appointment letter and information request was sent out requesting an examination for the calendar years ending december 20xx december 20xx and december 20xx at the irs office located at address city state for april 20xx pincite am see exhibit d this letter was sent certified mail to the foundation address listed on the forms 990-ez filed and to their cpa the certified mailed receipt for the letter sent to the cpa was signed on april 20xx the certified mail receipt for the letter sent to the foundation was signed by dir-2 on april 20xx on april 20xx cpa notified the agent that he would be mailing documentation in response to the april 20xx letter to the irs office a cover letter and the following response to the information_document_request no was received on april 20xx request response request organizing documents request exemption_letter 20xx submitted if after reviewing the attached documents further request articles of incorporation and bylaws submitted copy of exemption_letter dated december interview request newsletters discussion is needed please contact us copy of scholarship fund and project hype program brochures etc materials request meeting minutesto our knowledge documents unavailable to our knowledge documents unavailable request contracts leases etc request correspondence to our request financial records request auditors financial statements request returns request raffle activity knowledge documents unavailable __ copy of co-1 account statements for 20xx 20xx and 20xx and ubs account statement for 20xx to our knowledge no audited financial statements were documentation prepared copy of forms 990-ez for 20xx 20xx and submitted to our knowledge no raffle activity was conducted activities and operations no officer of the organization submitted to an interview of the activities and operations of the foundation form 886-a catalog number 20810w page _pubiish no irs gov department of the treasury-internal revenue service explanations of items name of taxpayer tax identification_number year period ended december 20xx 20xx _ december 20xx income the forms 990-ez reported gross_receipts of dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx income per the books_and_records was determined from the deposits and the dividends posted to the co-1 account statements see exhibit e the account statements did not show the source or type of income which made up each deposit 20xx 20xx 20xx income deposits’ dividends total expenses the forms 990-ez reported expenses of dollar_figure in 20xx dollar_figure in 20xx and dollar_figure in 20xx expenses per the books_and_records was determined from the withdrawals transfers of funds checks written and fma card charges posted to the co-1 account statements see exhibit f the account statements did not show who made the withdrawals and the purpose for the withdrawn funds the statements did not show to whom the transfers of funds were made and the purpose for the transferred funds the statements listed checks written and amounts and did not show the purpose of the check written the statement listed purchases made with the fma card and did not show the purpose of the expense no receipts invoices or other documentation of the expenses was provided 20xx expenses withdrawals checks written fma card 20xx 20kxk total form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax ax identification identification ‘ ‘ number december 20xx year period ended numb n ame of f t taxpayer org ein december 20xx and december 20xx law internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1 a -i c defines a private_shareholder_or_individual for sec_501 purposes as those persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx and december 20xx org ein sec_1_501_c_3_-1 g provides that organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes an a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents there of may be material in the administration of any internal revenue law form 886-a catalog number 20810w pa e ___ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer org explanations of items tax identification_number year period ended ein december 20xx december 20xx and _ december 20xx sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 _rev rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government argument the sec_501 tax exempt status of the org foundation should be revoked because it has not established that it operated exclusively for a tax exempt purposes an organization described as a public charity under sec_501 must meet both the organizational and operational_test and not permit the net_earnings to inure to the benefit of private individuals the organizational_test consists of a review of organizing documents to determine the stated purpose is exclusively charitable educational or religious within sec_501 and upon dissolution the assets are dedicated to charitable purposes the operational_test consists of a review of activities and operations to ensure the organization meets the requirements for exemption under sec_501 this is done through interview s tours of facilities and review of books_and_records including but not limited to governing instruments minutes publications and financial records the conduct of interview s a review of board committee minutes and printed materials are used to determine activities conducted prohibited activities conducted activities that generate unrelated_business_income proposed activities transactions with related officers and entities the financial records are used to reconcile the form_990 to the organization books_and_records verify income expenses assets and liabilities the income is reviewed to determine the source whether it is generated from an exempt activity or unrelated business activity or whether it is generated from a related_party and may result in inurement the expenses are reviewed to determine if they were expanded for exempt purposes prohibited activities or if they inured to the benefit of officers of private individuals form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service -_ schedule number or exhibit form 886-a rey date zz explanations of items tax identification_number year period ended name of taxpayer ein december 20xx december 20xx and december 20xx org the only description of activities provided was printed material for a scholarship program and a program called project hype it is not possible to determine from the material whether the activities were proposed or conducted activities also it cannot be determined how the programs were operated to accomplish the exempt_purpose of the foundation the important questions of who what when where why and how have not been answered the foundation has not complied with the interview or submitted board_of director committee minutes for review which are a primary audit technique to determine whether an organization is operated exclusively for purpose exempt under sec_501 the only financial records provided were account statements and the income and expenses from these statements does not reconcile to the forms 990-ez the source_of_income and the type of income - ie contributions fundraising unrelated_business_income cannot be determined from deposits there is no documentation of to whom the withdrawals and transfers of funds were made additionally there is no documentation as to the purpose for which the withdrawals transfer _of funds checks written and fma card charges wer disbursed the information provided does not show that the funds were generated and expended for an exempt_purpose under sec_501 and did not inure to the benefit of private shareholders or individuals conclusion in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain recordkeeping requirements an organization must also make available information required by the internal_revenue_service for the purpose of determining if other returns were required to be filed and inquiring into its exempt status the foundation received three requests for examination and has not sufficiently complied with the requests for information to allow the internal_revenue_service to determine whether the foundation qualified for exempt status under sec_501 during the years under examination accordingly the foundation's exempt status is revoked effective january 20xx contributions to the foundation are not deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed for the tax years ending december 20xx and for all tax years thereafter form 886-a catalog number 20810w page ____ publish no irs gov department of the treasury-internal revenue service
